Title: To George Washington from Colonel Stephen Moylan, 29 July 1778
From: Moylan, Stephen
To: Washington, George


          
            Dear Sir
            Hackensac [N.J.] 29th July 1778
          
          I had the honor to inform your Excellency by Mr Lott, that I intended coming with the
            Cavalry to this neighborhood, on my arrival I
            reconoitred the country and found a great majority disaffected, and taking every
            oppertunity of Supplying the enemy, yesterday I Sent a party of 80 horse to Bergen, with
            orders to drive up what Catle they Coud Collect, from that town, to the point, which they have effected by bringing with them near 300 head of
            horned Cattle 60 sheep Some horses mares & Colts, many of the first are milck
            Cows, and tho its certain that the milck & butter is for the chief part Sent to
            Newyork from that Quarter, there appears a great degree of cruelty in taking from a
            number of famillys, perhaps their only Support, I am teased by the women, and with  difficulty can prevail on my feelings, to Suspend my giving to them
            their Cows, until I have your Excellencys opinion and orders on this Subject—this
            manœvre has alarmed the City, Powles Hook & the encampment on Staten Island the
            Fort was mand, So was the Redout at Powleshook, and the army at Staten Island turned
            out, to the amount, as near as Coud be judged by Major Clough (who Commanded the party)
            of 3000, tho their encampment woud promise 5000.
          I have just Come in from Fort Lee, the heights from Harlem up to Kingsbridge are
            interspersd with Tents the chief encampment on york Island Seems to me to be at Fort
            Washington, those immediatly about the Fort are Hessians, there is a pretty large
            encampment on your Side of Spiten Devil Creek—and a redout with a magazine in its
            center—one ship pretty near on a line with Col. Morris⟨s⟩ house, another with three
            small craft near the entrance of the abovementiond Creek, are all the vessels in the
            North river that I Coud discover At 12 ôClock this day—a report prevails of a French
            & Spanish fleet being at the Hook, it is believd at Bergen, which your
            Excellency knows is but four Miles from Newyork. I have the honor to be with great
            affection Dear Sir Your most obligd H. St
          
            Stephen Moylan
          
          
            a party Supposed to be of Horse past Fort Washington towards Kingsbridge yesterday
              morning from Newyork—our Horses fare well, and will I hope be in good order, when your
              Excellency will please to Command us, I think one weekes rest, will make them fit for
              any thing—the Sooner I have your Excellencys orders, the more pleasure it will give
              Your assd H. St
            S. M.
          
        